Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2020, 07/02/2020, 07/09/2020, 07/13/2020 and 09/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts to claims 1 and 17 are considered to be Enomoto et al. (US 20150188203 A1), Rohe et al. (US 3215304 A), Hooke et al. (US 20050238955 Al) and Toyooka et al. (US 3623916 A).  However, none of these references, either individually or in combination, teaches or fairly suggests “the insulating member including a first projecting portion which projects toward the energy storage devices” and “wherein, above the lid portion, the first projecting portion extends at a position adjacent to the first adhesive layer” as recited in claim 1; and “the insulating member including a projecting portion which projects toward the energy storage devices” and “wherein, above the lid .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723